996 So. 2d 253 (2008)
Ronald M. EDDINS, Appellant,
v.
Linda M. EDDINS, Appellee.
No. 1D07-4652.
District Court of Appeal of Florida, First District.
December 12, 2008.
Ronald M. Eddins, pro se, for Appellant.
No appearance for Appellee.
*254 PER CURIAM.
Ronald M. Eddins, a Florida inmate, appeals a non-final order denying his sworn motion to vacate and set aside an injunction to protect his former wife, Linda M. Eddins, from domestic violence. Mr. Eddins alleged that he was denied a meaningful opportunity to participate in the hearing that preceded the denial of his motion. Mrs. Eddins has filed a notice of waiver of appearance stating that she does not contest Mr. Eddins' motion to vacate and set aside. Consistent with our order dated November 10, 2008, we REVERSE the circuit court's order denying the motion to vacate and set aside and REMAND to the trial court with instructions to afford Mr. Eddins a meaningful opportunity to be heard on his uncontested motion.
REVERSED and REMANDED for further proceedings.
BROWNING, C.J., WOLF and WEBSTER, JJ., concur.